                                       Case 5:18-md-02834-BLF Document 702-1 Filed 07/20/21 Page 1 of 3




                                   1

                                   2
                                                           UNITED STATES DISTRICT COURT
                                   3                     NORTHERN DISTRICT OF CALIFORNIA
                                                                 SAN JOSE DIVISION
                                   4
                                       IN RE: PERSONALWEB                     Case No. 18-md-02834-BLF
                                   5
                                       TECHNOLOGIES, LLC ET AL., PATENT
                                       LITIGATION
                                   6
                                                                              PROPOSED AMENDED JUDGMENT
                                   7

                                   8
                                                                               18-cv-00149-BLF,
                                   9                                           18-cv-00150-BLF, 18-cv-00154-BLF
                                                                               18-cv-00155-BLF, 18-cv-00156-BLF
                                  10                                           18-cv-00157-BLF, 18-cv-00159-BLF
                                                                               18-cv-00160-BLF, 18-cv-00161-BLF
                                  11
Northern District of California




                                                                               18-cv-00162-BLF, 18-cv-00163-BLF
 United States District Court




                                                                               18-cv-00165-BLF, 18-cv-00166-BLF
                                  12                                           18-cv-00169-BLF, 18-cv-00170-BLF
                                                                               18-cv-00171-BLF, 18-cv-00173-BLF
                                  13                                           18-cv-00175-BLF, 18-cv-00176-BLF
                                                                               18-cv-00177-BLF, 18-cv-00178-BLF
                                  14                                           18-cv-00183-BLF, 18-cv-00196-BLF
                                                                               18-cv-00409-BLF, 18-cv-00767-BLF
                                  15                                           18-cv-03452-BLF, 18-cv-03453-BLF
                                                                               18-cv-03455-BLF, 18-cv-03457-BLF
                                  16                                           18-cv-03458-BLF, 18-cv-03459-BLF
                                                                               18-cv-03461-BLF, 18-cv-03462-BLF
                                  17                                           18-cv-03463-BLF, 18-cv-03571-BLF
                                                                               18-cv-03572-BLF, 18-cv-03573-BLF
                                  18                                           18-cv-03578-BLF, 18-cv-03579-BLF
                                                                               18-cv-03577-BLF, 18-cv-03580-BLF
                                  19                                           18-cv-03581-BLF, 18-cv-03582-BLF
                                                                               18-cv-03583-BLF, 18-cv-03584-BLF
                                  20                                           18-cv-03997-BLF, 18-cv-03998-BLF
                                                                               18-cv-04037-BLF, 18-cv-02140-BLF
                                  21                                           18-cv-04625-BLF, 18-cv-04626-BLF
                                                                               18-cv-04627-BLF, 18-cv-04628-BLF
                                  22                                           18-cv-04624-BLF, 18-cv-05195-BLF
                                                                               18-cv-05198-BLF, 18-cv-05199-BLF
                                  23                                           18-cv-05201-BLF, 18-cv-05202-BLF
                                                                               18-cv-05203-BLF, 18-cv-05204-BLF
                                  24                                           18-cv-05205-BLF, 18-cv-05206-BLF
                                                                               18-cv-05200-BLF, 18-cv-05272-BLF
                                  25

                                  26
                                        Case 5:18-md-02834-BLF Document 702-1 Filed 07/20/21 Page 2 of 3




                                   1                                                        18-cv-05373-BLF, 18-cv-05436-BLF
                                                                                            18-cv-05599-BLF, 18-cv-05966-BLF,
                                   2                                                        18-cv-05967-BLF, 18-cv-05968-BLF,
                                                                                            18-cv-05595-BLF, 18-cv-05596-BLF,
                                   3                                                        18-cv-05611-BLF, 18-cv-05600-BLF,
                                                                                            18-cv-05606-BLF, 18-cv-05619-BLF,
                                   4                                                        18-cv-05624-BLF, 18-cv-05625-BLF,
                                                                                            18-cv-05969-BLF, 18-cv-05970-BLF,
                                   5                                                        18-cv-06042-BLF, 18-cv-06043-BLF,
                                                                                            18-cv-06044-BLF, 18-cv-06045-BLF,
                                   6                                                        18-cv-06046-BLF, 18-cv-06612-BLF,
                                                                                            18-cv-06614-BLF, 18-cv-06615-BLF,
                                   7                                                        18-cv-07119-BLF

                                   8

                                   9
                                              On March 13, 2019, the Court issued its order granting in part and denying in part
                                  10
                                       Amazon’s motion for summary judgment on the basis that all infringement claims made against
                                  11
Northern District of California




                                       Amazon’s Simple Storage Service (“S3”) were barred by claim preclusion and the Kessler
 United States District Court




                                  12   doctrine. ECF 394. The following eight customer cases which allege infringement based solely on
                                  13   the customer’s use of Amazon S3 are fully adjudicated by this March 13, 2019 order: 18-cv-

                                  14   05599-BLF, 18-cv-05606-BLF, 18-cv-05969-BLF, 18-cv-05970-BLF, 18-cv-06044-BLF, 18-cv-

                                       06046-BLF, 18-cv-06612-BLF, and 18-cv-07119-BLF. The Court hereby enters final judgment in
                                  15
                                       these actions in favor of defendant(s) named in this action and against Plaintiff PersonalWeb
                                  16
                                       Technologies, LLC and Level 3Communications, LLC.
                                  17
                                              On February 3, 2020, the Court issued its order granting in part and denying in part
                                  18
                                       Amazon.com, Inc.’s and Amazon Web Services, Inc.’s motion for summary judgment of
                                  19   noninfringement, and granting Twitch Interactive, Inc.’s motion for summary judgment of

                                  20   noninfringement. ECF 578. Based on this order and the Court’s March 13, 2019 order, the

                                  21   following cases are fully adjudicated: 18-md-2834-BLF, 18-cv-05966-BLF, 18-cv-05967-BLF18-

                                       cv-05968-BLF, 18-cv-05595-BLF, 18-cv-05596-BLF,18-cv-05611-BLF, 18-cv-05600-BLF, 18-
                                  22
                                       cv-05619-BLF18-cv-05624-BLF, 18-cv-05625-BLF18-cv-06042-BLF, 18-cv-06043-BLF, 18-cv-
                                  23
                                       06045-BLF, 18-cv-06614-BLF, 18-cv-06615-BLF, 18-cv-00149-BLF, 18-cv-00150-BLF, 18-cv-
                                  24
                                       00154-BLF, 18-cv-00155-BLF, 18-cv-00156-BLF, 18-cv-00157-BLF, 18-cv-00159-BLF, 18-cv-
                                  25
                                                                                        2
                                  26
                                        Case 5:18-md-02834-BLF Document 702-1 Filed 07/20/21 Page 3 of 3




                                   1
                                       00160-BLF, 18-cv-00161-BLF, 18-cv-00162-BLF, 18-cv-00163-BLF, 18-cv-00165-BLF, 18-cv-
                                   2   00166-BLF, 18-cv-00169-BLF, 18-cv-00170-BLF, 18-cv-00171-BLF, 18-cv-00173-BLF, 18-cv-

                                   3   00175-BLF, 18-cv-00176-BLF, 18-cv-00177-BLF, 18-cv-00178-BLF, 18-cv-00183-BLF, 18-cv-

                                   4   00196-BLF, 18-cv-00409-BLF, 18-cv-00767-BLF, 18-cv-03452-BLF, 18-cv-03453-BLF, 18-cv-

                                       03455-BLF, 18-cv-03457-BLF, 18-cv-03458-BLF, 18-cv-03459-BLF, 18-cv-03461-BLF, 18-cv-
                                   5
                                       03462-BLF, 18-cv-03463-BLF, 18-cv-03571-BLF, 18-cv-03572-BLF, 18-cv-03573-BLF, 18-cv-
                                   6
                                       03578-BLF, 18-cv-03579-BLF, 18-cv-03577-BLF, 18-cv-03580-BLF, 18-cv-03581-BLF, 18-cv-
                                   7
                                       03582-BLF, 18-cv-03583-BLF, 18-cv-03584-BLF, 18-cv-03997-BLF, 18-cv-03998-BLF, 18-cv-
                                   8   04037-BLF, 18-cv-02140-BLF, 18-cv-04625-BLF, 18-cv-04626-BLF, 18-cv-04627-BLF, 18-cv-
                                   9   04628-BLF, 18-cv-04624-BLF, 18-cv-05195-BLF, 18-cv-05198-BLF, 18-cv-05199-BLF, 18-cv-

                                  10   05201-BLF, 18-cv-05202-BLF, 18-cv-05203-BLF, 18-cv-05204-BLF, 18-cv-05205-BLF, 18-cv-

                                  11   05206-BLF, 18-cv-05200-BLF, 18-cv-05272-BLF, 18-cv-05373-BLF, and 18-cv-05436-BLF. The
Northern District of California
 United States District Court




                                       Court hereby enters final judgment in these actions in favor of defendant(s) named in this action
                                  12
                                       and against Plaintiff PersonalWeb Technologies, LLC and Level 3Communications, LLC.
                                  13
                                              Pursuant to this final judgment, PersonalWeb’s claims in the above actions are
                                  14
                                       DISMISSED WITH PREJUDICE.
                                  15          On March 2, 2021, the Court awarded Amazon.com, Inc., Amazon Web Services, Inc., and
                                  16   Twitch Interactive, Inc. $4,615,242.28 in attorney fees and $203,300.10 in non-taxable costs. ECF

                                  17   648. On April 19, 2021, the Court granted an additional $571,961.71 in attorney fees and

                                       $11,120.97 in non-taxable costs in a separate order. ECF 656. $1,497.62 in post-judgment interest
                                  18
                                       has accrued through July 14, 2021. Accordingly, judgment is hereby entered in favor of, Amazon
                                  19
                                       and against PersonalWeb Technologies LLC, in the amount of $5,403,122.68.
                                  20
                                              IT IS SO ORDERED.
                                  21
                                       Dated: July 26, 2021
                                  22                                                   ______________________________________
                                                                                       BETH LABSON FREEMAN
                                  23                                                   United States District Judge

                                  24

                                  25
                                                                                        3
                                  26
